Wagner, Judge,
delivered the opinion of the court.
The defendant’s charter provides that the square or block, or part of a “square or block or tract, not exceeding ten acres, in the county of St. Louis, on which the corporation hereby chartered shall have or erect its hospital building, shall, so long and so far as occupied by the hospital yard or yards, walk or walks, garden or gardens of such hospital, together with all the furniture, beds and other hospital apparatus, be exempted from taxation of every kind.” (Sess. Acts 1859, p. 326, § 5.) The ground upon which the hospital is erected lies within the city of St. Louis, and does not exceed ten acres, and the city made a special assessment against it for the improvement of the street on its front, and the payment was resisted for the sole reason that the charter exempted the property from taxation. The Circuit Court ruled *158against the objection and gave judgment for the plaintiff on the tax bill founded on the assessment.
We think the judgment of the court below was clearly right. The taxation from which the defendant was exempted was for the ordinary taxes raised for the purposes of revenue. Taxes are charges or burdens imposed by the legislative power upon persons or property to raise money for public purposes, or to defray the necessary expenses in administering the government, and it was from taxes of this description that the Legislature intended to exempt defendant’s property. The tax bill here sued on is not regarded as a tax, but as an assessment for improvements, and is not considered as a burden, but as an equivalent or compensation for the enhanced value which the property derives from the improvement. This question is well settled both in this State and elsewhere. (Lockwood v. The City of St. Louis, 24 Mo. 20; In the matter of the Mayor of New York, 11 Johns. 80; Northern Liberties v. St. Johns Church, 13 Penn. St. 107; Crowley v. Copley, 2 La. Ann. 329.)
Judgment affirmed.
The other judges concur.